     Case 2:20-cv-01240-LMA-MBN Document 32 Filed 04/21/21 Page 1 of 17




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


JACQUES GEORGE RODRIGUE, ET AL.                                         CIVIL ACTION

VERSUS                                                                       No. 20-1240

WENDY WOLFE RODRIGUE MAGNUS                                                  SECTION I


                                ORDER & REASONS

       Before the Court is defendant Wendy Wolfe Rodrigue Magnus’s (“Wendy”)

motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(1) for lack of

subject matter jurisdiction or, alternatively, Rule 12(b)(6) for failure to state a claim.1

The plaintiffs, Jacques George Rodrigue (“Jacques”), André George Rodrigue

(“André”), and the Rodrigue Charitable Remainder Unitrust No. 1 (the “Unitrust”)

(collectively, the “plaintiffs”) filed a memorandum in opposition,2 to which Wendy

replied.3 The Court grants the motion because it lacks subject matter jurisdiction.

                                            I.4

       Artist George G. Rodrigue, Jr. (“George”) gained fame for his iconic “Blue Dog”

paintings.5 He died in 2013, survived by his second wife, Wendy (the defendant here),

with whom he was married for the last sixteen years of his life, and his two children



1 R. Doc. No. 10.
2 R. Doc. No. 17.
3 R. Doc. No. 23.
4 The Court takes judicial notice herein of certain courts’ records and rulings (but not

their factual findings), which is proper when deciding this Rule 12(b)(1) motion. See,
e.g., Gray ex rel. Rudd v. Beverly Enters.-Miss., Inc., 390 F.3d 400, 407 n.7 (5th Cir.
2004).
5 R. Doc. No. 9, at 3 ¶ 6 (first amended and supplemental declaratory complaint).


                                            1
     Case 2:20-cv-01240-LMA-MBN Document 32 Filed 04/21/21 Page 2 of 17




from his first marriage, Jacques and André (plaintiffs here).6 George disposed of his

property in a last will and testament, which left his interest in his copyrights to two

trusts: (1) the George Godfrey Rodrigue, Jr. Family Trust (the “Family Trust”), and

(2) the Rodrigue Charitable Remainder Unitrust No. 1 (the “Unitrust”).7

       After George’s death, Jacques and André sued Wendy and her second husband,

Douglas Magnus (“Douglas”), in state court under a variety of theories, including a

copyright infringement claim against Douglas for his use of Blue Dog images in

jewelry he created.8    After Wendy removed that case to this Court—based on

exclusive federal jurisdiction under the Copyright Act9—the plaintiffs amended their

complaint to withdraw the infringement claim; this Court remanded the case to state

court.10

       In state court again, Wendy moved to enjoin Jacques from selling physical

prints that she co-owned, as well as new prints made from the intellectual property

that she co-owned.11 The requested injunction was granted.12 Then, Jacques and

Wendy jointly moved to amend the injunction to cover only co-owned physical




6 Id. at 3 ¶ 7.
7 Id. at 4–5 ¶¶ 12–14.
8 See Rodrigue v. Magnus, No. 19-12036, R. Doc. No. 1, at 2 (E.D. La. Aug. 6, 2019)

(notice of removal).
9 Id.
10 Rodrigue v. Magnus, No. 19-12036, R. Doc. No. 16 (E.D. La. Sept. 4, 2019) (remand

order).
11 See generally R. Doc. No. 1-6 (state court motion for entry of preliminary

injunction).
12 See R. Doc. No. 10-2, at 6 (order granting amended preliminary injunction,

referencing earlier injunction).
                                          2
     Case 2:20-cv-01240-LMA-MBN Document 32 Filed 04/21/21 Page 3 of 17




prints—not the intellectual property thereto.13 The state court granted the motion,

removing from the injunction the restraints on intellectual property.14

      Following all of that, Jacques and André, joined by Jacques in his official

capacity as trustee for the Unitrust, brought this declaratory judgment action. They

ask this Court to declare the following as to the copyrights created during George’s

marriage with Wendy: (1) “[b]y operation of copyright law,” George “alone held all

exclusive copyrights to his created works;” (2) the “Family Trust and Unitrust are the

sole owners of all exclusive copyrights owned by” George upon his death; (3) the

“Unitrust holds all copyrights related to the physical prints that were donated to the

Unitrust” by George’s First Codicil and “the Family Trust holds the copyrights to the

remainder, as transferred by” George’s Last Will and Testament; (4) Wendy “does not

own copyrights to any of” George’s “works or prints that are owned by the Family

Trust and the Unitrust by operation of the Judgment of Possession;” (5) Wendy “has

only an arguable claim to a percentage of the economic benefit derived from” George’s

“copyright,” which “does not confer any controlling or exclusive rights to [Wendy,] the

non-author spouse, as decided in Rodrigue v. Rodrigue[, 218 F.3d 432 (5th Cir.

2000)];” (6) Wendy “owns none of the copyrights to artwork created by” George; and

(7) Wendy “does not own or co-own any copyrights to prints made from George’s

original artwork.”15



13 Id. at 2; see also R. Doc. No. 17, at 5 (stating the parties “reached a compromise
regarding the injunction issue in an effort to allow Rodrigue Studios to continue to
operate pending the litigation”).
14 R. Doc. No. 10-2, at 4.
15 R. Doc. No. 9, at 10–11 ¶ 40 (emphasis in original).


                                          3
     Case 2:20-cv-01240-LMA-MBN Document 32 Filed 04/21/21 Page 4 of 17




      Wendy has moved to dismiss for lack of subject matter jurisdiction under Rule

12(b)(1), claiming that neither the plaintiff’s declaratory complaint, nor any

hypothetical claim that Wendy could raise, arises under federal law.16 The Court

agrees for the reasons that follow.

                                          II.

      Pursuant to Federal Rule of Civil Procedure 12(b)(1), “[a] case is properly

dismissed for lack of subject matter jurisdiction when the court lacks the statutory or

constitutional power to adjudicate the case.” Home Builders Ass’n of Miss., Inc. v.

City of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998) (quoting Nowak v. Ironworkers

Local 6 Pension Fund, 81 F.3d 1182, 1187 (2d Cir. 1996)). Where “a Rule 12(b)(1)

motion is filed in conjunction with other Rule 12 motions, the court should consider

the Rule 12(b)(1) jurisdictional attack before addressing any attack on the merits.”

Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001) (per curiam) (citing Hitt

v. City of Pasadena, 561 F.2d 606, 608 (5th Cir. 1977) (per curiam)).

      “The burden of proof for a Rule 12(b)(1) motion to dismiss is on the party

asserting jurisdiction.” Id. (citing McDaniel v. United States, 899 F. Supp 305, 307

(E.D. Tex. 1995)). That party must prove jurisdiction by a preponderance of the

evidence. New Orleans & Gulf Coast Ry. Co. v. Barrois, 533 F.3d 321, 327 (5th Cir.

2008). In evaluating jurisdiction, courts must resolve disputed facts without giving

a presumption of truthfulness to the plaintiff's allegations. Williamson v. Tucker, 645



16 See R. Doc. No. 10. Alternatively, Wendy asks this Court to dismiss for failure to
state a claim under Rule 12(b)(6). Because the Court concludes it lacks jurisdiction,
it cannot reach that merits-based argument. Ramming, 281 F.3d at 161.
                                          4
     Case 2:20-cv-01240-LMA-MBN Document 32 Filed 04/21/21 Page 5 of 17




F.2d 404, 413 (5th Cir. 1981) (citing Mortensen v. First Fed. Savings and Loan Assoc.,

549 F.2d 884, 891 (3d Cir. 1977)). A court may dismiss an action for lack of subject

matter jurisdiction “on any one of three separate bases: (1) the complaint alone; (2)

the complaint supplemented by undisputed facts evidenced in the record; or (3) the

complaint supplemented by undisputed facts plus the court’s resolution of disputed

facts.” Spotts v. United States, 613 F.3d 559, 565–66 (5th Cir. 2010) (quoting St.

Tammany Parish, ex rel. Davis v. Fed. Emer. Mgmt. Agency, 556 F.3d 661, 663 (5th

Cir. 2007)).

                                         III.

      Federal courts have limited jurisdiction.       See U.S. Const. art. III, § 2.

Generally, a case “arises under” federal law “only if a federal question appears on the

face of the plaintiff’s well-pleaded complaint.” Bernhard v. Whitney Nat’l Bank, 523

F.3d 546, 551 (5th Cir. 2008). But the inquiry is slightly different when the plaintiff

sues for only a declaration. That is because a federal question is not necessarily

present every time a declaration is sought—“the Declaratory Judgment Act does not

‘extend’ the ‘jurisdiction’ of the federal courts.” Medtronic, Inc. v. Mirowski Fam.

Ventures, LLC, 571 U.S. 191, 197 (2014) (quoting Skelly Oil Co. v. Phillips Petroleum

Co., 339 U.S. 667, 671 (1950)). In other words, “in an action for declaratory judgment,

the inquiry is inverted: Since a declaratory judgment action is inherently

anticipatory, the federal issue must form part of the hypothetical well-pleaded

complaint that the declaratory judgment defendant would have filed but for the




                                          5
     Case 2:20-cv-01240-LMA-MBN Document 32 Filed 04/21/21 Page 6 of 17




anticipatory action.” NiGen Biotech, L.L.C. v. Paxton, 804 F.3d 389, 395 (5th Cir.

2015) (citing Skelly Oil, 339 U.S. at 671) (emphasis added).

      That rule is straightforward, but it is unclear whether it must be applied in all

declaratory judgment actions. For example, if the well-pleaded declaratory complaint

contains issues that necessarily arise under federal law, is that sufficient to confer

jurisdiction?   Or must the Court reject that and look only to the declaratory

defendant’s hypothetical cause of action, per Skelly Oil? As explained below, the Fifth

Circuit has applied the former approach before, albeit implicitly.       See generally

Goodman v. Lee, 815 F.2d 1030 (5th Cir. 1987). Fortunately, this Court need not

decide which approach is correct—because jurisdiction is lacking under both. But

first, the Court will provide an overview of each version of the rule.

      Start with the general rule for these cases: where a federal question is the

alleged jurisdictional basis for a declaratory judgment, courts “ask whether[,] ‘if the

declaratory judgment defendant brought a coercive action to enforce its rights, that

suit would necessarily present a federal question.’” Barrois, 533 F.3d at 329 (quoting

Franchise Tax Bd. of Cal. v. Constr. Lab. Vacation Tr. for S. Cal., 463 U.S. 1, 19

(1983)) (emphasis added). In such cases, the “plaintiff cannot evade the well-pleaded

complaint rule by using the declaratory judgment remedy to recast what are in

essence merely anticipated or potential federal defenses as affirmative claims for

relief under federal law.” Id. (citing TTEA v. Ysleta del Sur Pueblo, 181 F.3d 676, 681

(5th Cir. 1999)).




                                           6
     Case 2:20-cv-01240-LMA-MBN Document 32 Filed 04/21/21 Page 7 of 17




      The federal question that this case allegedly arises under is, unsurprisingly,

the Copyright Act. Federal courts have exclusive jurisdiction over any “civil action

arising under any Act of Congress relating to . . . copyrights.” 28 U.S.C. § 1338(a).

To determine whether an action so arises, the Fifth Circuit uses Judge Friendly’s test

from T.B. Harms Co. v. Eliscu:

      [A]n action “arises under” the Copyright Act if and only if [(1)] the
      complaint is for a remedy expressly granted by the Act, e.g., a suit for
      infringement or for the statutory royalties for record reproduction, . . .
      or [(2)] asserts a claim requiring constructing of the Act, . . . or, [(3)] at
      the very least and perhaps more doubtfully, presents a case where a
      distinctive policy of the Act requires that federal principles control the
      disposition of the claim. The general interest that copyrights, like all
      other forms of property, should be enjoyed by their true owner is not
      enough to meet this last test.

339 F.2d 823, 828 (2d Cir. 1964); see Goodman, 815 F.2d at 1031 (adopting the T.B.

Harms test). “[M]ost disputes about ownership of a copyright do not arise under the

copyright laws for purposes of jurisdiction.” 13D Charles Alan Wright, Arthur R.

Miller, & Richard D. Freer, Fed. Prac. & Proc. Juris. § 3582 (3d ed. 2021) (gathering

cases).

      As alluded to above, this is where the jurisdictional analysis has gotten hazier.

The manner in which the Fifth Circuit applied Harms in Goodman is difficult to

square with the reverse-well-pleaded-complaint rule from Skelly Oil and Franchise

Tax Board, described above.17 That is, the court in Goodman looked only to the

plaintiff’s declaratory complaint—not a hypothetical coercive claim that the




 Indeed, Goodman cited neither Skelly Oil nor Franchise Tax Board. See generally
17

Goodman, 815 F.2d at 1030–32.
                                            7
       Case 2:20-cv-01240-LMA-MBN Document 32 Filed 04/21/21 Page 8 of 17




declaratory defendant could bring—to determine whether the declaratory action

arose under the Copyright Act. See Goodman, 815 F.2d at 1031–32. The court

concluded that the plaintiff’s claim—which asserted that she “was a co-author of the

copyrighted material and that it was a joint work under the definition contained in

17 U.S.C. § 101”—“involve[d] the validity of the copyright itself under the Copyright

Act.” Id. at 1032. Accordingly, the court found it had jurisdiction. Id.

         It therefore appears that, at least under Goodman, where a declaratory

plaintiff’s affirmative claim arises under the Copyright Act (e.g., a claim to declare

the plaintiff a co-author), jurisdiction is satisfied.      See also Bridgmon v. Array

Systems Corp., 325 F.3d 572, 575 n.4 (5th Cir. 2003) (hypothesizing that jurisdiction

is present if a “declaratory judgment claim . . . ar[o]se under the Copyright Act,” but

declining to “address this complicated jurisdictional issue”).

         Ultimately, this Court need not decide whether it must look only to Wendy’s

coercive claim (as Skelly Oil and Franchise Tax Board dictate), or to the plaintiffs’

declaratory complaint (as in Goodman), because it concludes, as explained below, that

the result is the same either way. Neither Wendy nor the plaintiffs have a claim that

(1) seeks a remedy expressly granted by the Copyright Act, (2) requires construction

of the Act, or (3) is controlled by a distinctive policy of the Act.

             A.     No Party Seeks a Remedy Under the Copyright Act

         The plaintiffs do not seek a remedy under the Copyright Act. They concede

that their “declaratory action does not seek monetary damages for infringement.”18



18   R. Doc. No. 17, at 6.
                                             8
     Case 2:20-cv-01240-LMA-MBN Document 32 Filed 04/21/21 Page 9 of 17




Had they sought such a claim for infringement, that would be a “remedy” under the

Copyright Act. See 17 U.S.C. §§ 502–05 (providing legal and equitable “[r]emedies

for [i]nfringement”); 3 Melville B. Nimmer & David Nimmer, Nimmer on Copyright §

12.01(A)(1)(a) (noting that a claim for infringement is a “prototypical case invoking

federal jurisdiction”); Asunto v. Shoup, 132 F. Supp. 2d 445, 454 (E.D. La. 2000)

(Duval, J.) (finding that because the plaintiff’s claim was “not one for copyright

infringement,” it did not seek a remedy under the Copyright Act). Instead, they seek

only a declaration “to settle the ownership of the copyrights.”19

      But the plaintiffs do not identify a provision of the Copyright Act purporting to

confer such a remedy. The most they claim is that the “Copyright Act grants the

owner of copyrighted works the exclusive rights to reproduce, distribute, display and

prepare derivatives of the copyrighted works,” implying that this, somehow, creates

a remedy to “settle” ownership of copyrighted works.20

      The plaintiffs’ argument clashes with the text of the Copyright Act—which

provides, in the context of copyright transfers at death, that “ownership of a copyright

may be . . . bequeathed by will or pass as personal property by the applicable laws of

intestate succession.” 17 U.S.C. § 201(d)(1).21 The drafters of the Copyright Act could



19 Id.
20 Id. (citing 17 U.S.C. § 106).
21 The statute’s next clause further provides:

        Any of the exclusive rights comprised in a copyright, including any
        subdivision of any of the rights specified by [17 U.S.C.] § 106, may be
        transferred as provided by clause (1) and owned separately. The owner
        of any particular exclusive right is entitled, to the extent of that right,
        to all of the protection and remedies accorded to the copyright owner by
        this title.
                                            9
       Case 2:20-cv-01240-LMA-MBN Document 32 Filed 04/21/21 Page 10 of 17




have provided a remedy by which to adjudicate disputes involving the transfer of

copyrights upon death. But they opted instead to defer to the testator-author’s will

or, if there is no will, to the “applicable laws of intestate succession.” Id. A leading

commentator has observed that this “leaves no doubt that, at least in the case of

deceased authors, state law controls disposition of copyright ownership.” 1 Nimmer

& Nimmer § 6A.02(A)(1)).22 Accordingly, because the plaintiffs do not seek a remedy

under the Copyright Act, the first prong of T.B. Harms does not provide a basis for

jurisdiction.

        Nor does Wendy’s coercive claim for relief—currently pending in state court—

seek a remedy under the Copyright Act. Her claim is based only on Louisiana

community property law—she argues that “any intellectual property that George

Rodrigue created [during George’s and Wendy’s marriage] was community property.

The intellectual property from this period is owned 50% by Wendy Rodrigue and 50%

by the marital trust.”23 Like the plaintiffs’ claim, this does not seek a remedy under

the Copyright Act—it seeks to settle only the ownership of the copyrights under state

law.    Although Wendy previously sought to enjoin Jacques’s use of intellectual

property that she co-owns (i.e., “any re-print, re-creation, or item that utilizes




17 U.S.C. 201(d)(2).
22 Although the Fifth Circuit has not had the occasion to so squarely hold, other

circuits have. See, e.g., T.B. Harms Co., 339 F.2d at 827 (“The relevant statutes create
no explicit right of action to enforce or rescind assignments of copyrights . . . [nor] to
fix the locus of ownership.”); Dolch v. United Calif. Bank, 702 F.2d 178, 180–81 (9th
Cir. 1983) (holding that the validity of a trustee’s assignments of heirs’ copyright
renewal rights was a question of state law that did not confer federal jurisdiction).
23 R. Doc. No. 9, at 7 ¶ 22 (quoting Wendy’s state-court complaint) (emphasis omitted).


                                           10
     Case 2:20-cv-01240-LMA-MBN Document 32 Filed 04/21/21 Page 11 of 17




intellectual property created by George” during the marriage),24 she no longer does

so.25 The parties jointly sought, and the state court granted, an amendment to the

preliminary injunction to that effect.26          Now, Wendy asserts only a state-law

ownership right to “any Rodrigue artwork created by George” during the marriage.27

          Neither Wendy nor the plaintiffs seek a remedy under the Copyright Act. It

cannot, therefore, provide a basis for jurisdiction.

     B.      This Case Does Not Require Construction of the Copyright Act

          The plaintiffs’ claim does not require construction28 of the Copyright Act. They

point to a purported “conflict between the Copyright Act and Louisiana law” that was

not “fully resolve[d]” by the Fifth Circuit in Rodrigue v. Rodrigue, 218 F.3d 432 (5th

Cir. 2000), which they argue requires this Court to construe the Copyright Act.29

They are wrong. Still, a summary of Rodrigue will provide helpful context.

          Rodrigue involved a dispute between George and his first wife, Veronica, from

whom he had divorced. Id. at 433. At issue was whether the Copyright Act effectively

vests all intellectual-property rights solely in the author-spouse (George) even

following divorce—notwithstanding Louisiana’s contrary community property



24 R. Doc. No. 1-6, at 10 (Wendy’s state-court petition for a preliminary injunction).
25 R. Doc. No. 10-2, at 2 (the plaintiffs’ joint motion to amend preliminary injunction).
26 Id. at 4.
27 Id. at 2.
28 “The act or process of interpreting or explaining the sense or intention of a writing

. . . ; the ascertainment of a document’s meaning in accordance with judicial
standards[.]” Construction, Black’s Law Dictionary (9th ed. 2009); see also
Westmorland v. Westmorland, No. 07-1435, 2007 WL 4358309, at *2 (W.D. Wash. Dec.
10, 2007) (finding no federal jurisdiction because the plaintiff “asks the Court to apply
the Copyright Act not interpret the Copyright Act” (emphasis in original)).
29 R. Doc. No. 17, at 6.


                                             11
     Case 2:20-cv-01240-LMA-MBN Document 32 Filed 04/21/21 Page 12 of 17




rules—to the exclusion of the non-author former spouse (Veronica).            Id. at 434.

Veronica’s counterclaim asserted that, as a former member of the community regime,

she would be entitled to half of all community property.          Id.   George sought a

declaration that he was the sole owner of all intellectual property—including the

economic benefits from that property—in all paintings created during their marriage;

he also sought to enjoin Veronica from seeking a contrary declaration, making image

transfers, and suing him for copyright infringement. Id. The Fifth Circuit held that

“an author-spouse in whom a copyright vests maintains exclusive managerial control

of the copyright but that the economic benefits of the copyright work belong to the

community while it exists and to the former spouses in indivision thereafter.” Id.30

      Seizing on Rodrigue, the plaintiffs argue that “the Court has to further

interpret the intersection of Louisiana community property law and the Copyright

Act.”31 They explain that Rodrigue “holds that the community between the spouses

has only an interest in the ‘economic benefit’ of the copyrights. Defendant urges an

interpretation of Rodrigue that the copyrights themselves are community property.

If her interpretation is correct . . . the Court must resolve whether the five rights that

vest in the author-spouse . . . remain separate following the termination of the

community.”32



30 Jurisdiction was not at issue in Rodrigue. See Bridgmon, 325 F.3d at 575 n.4
(observing the same).
31 R. Doc. No. 17, at 6.
32 Id. at 6–7 (emphasis in original). The plaintiffs further argue that “[n]o provision

of the Copyright Act provides for the divesting of the management powers vested in
the author spouse, and the Court would have to weigh how George’s death impacts
that bundle of rights.” Id. The Court is puzzled by this argument. The Copyright
                                           12
    Case 2:20-cv-01240-LMA-MBN Document 32 Filed 04/21/21 Page 13 of 17




      Wendy responds on two fronts: first, Wendy pushes back on the plaintiffs’

assertion that the Fifth Circuit failed to fully resolve the “conflict” between Louisiana

law and the Copyright Act. From Wendy’s view, the Fifth Circuit resolved the conflict

to the extent one existed33—by holding that the economic benefits of copyrighted

works created during the community’s existence belong to the community, while the

rights to manage the copyrighted works belong to the author-spouse during the

community and following divorce. That, Wendy argues, was not so much a conflict

resolution as it was an application of Louisiana’s community property law to the facts

of the case—in that, under Louisiana law, “a spouse retains exclusive management

of community-owned movables titled in his or her name following a divorce.”34

      But the question here, Wendy notes, is quite different: how those rights

transfer upon death, not divorce. When death triggers the property transfer, Wendy

says, “state law is different. Exclusive management ceases, and the spouses . . . revert

to simple co-ownership.”35 Because that question—how property rights transfer upon



Act does envision divestment of such powers—“the Act explicitly allows for
subsequent vesting in non-authors, either jointly with the author or subsequent to
him by virtue of transfer of all or lesser portions of the copyright.” Rodrigue, 218 F.3d
at 436. The claim that the Copyright Act does not ‘provide for’ such divestment is
dead on arrival.
33 The Fifth Circuit rebuffed George’s preemption arguments, which were based on a

supposed conflict between the Copyright Act and Louisiana community property law.
See id. at 435 (“We do disagree . . . with [George’s] expansive view of the scope of the
conflict between copyright law and community property law, and thus with the extent
of the preemptive effect of such conflict.”).
34 R. Doc. No. 23, at 4 (citing Rodrigue, 218 F.3d at 435; La. Civ. Code arts. 2369.1 &

2369.5) (emphasis in original).
35 Id. (citing La. Civ. Code art. 2369.1, cmts. (a)–(b); In re Succession of Jenkins, 936

So. 2d 268, 270 (La. Ct. App. 2d Cir. 2006); Junca v. Junca, 747 So. 2d 767, 769 (La.
Ct. App. 1st Cir. 1999)).
                                           13
       Case 2:20-cv-01240-LMA-MBN Document 32 Filed 04/21/21 Page 14 of 17




death—is answered solely by Louisiana law, she reasons, construction of the

Copyright Act is unnecessary.

         Second, Wendy argues that the plaintiffs’ argument boils down to a preemption

defense to Wendy’s assertion of co-ownership under Louisiana law. Put another way:

the plaintiffs argue that the Copyright Act preempts her state-law right to own and

manage half of the community’s copyrights.36 Relying on the well-pleaded complaint

rule, Wendy argues that an anticipated federal defense is insufficient to support

federal-question jurisdiction.37

         Wendy is right. As mentioned above, the Copyright Act’s text leaves the

question of copyright ownership following a death to state law. See 17 U.S.C. §

201(d)(1) (“[O]wnership of a copyright . . . may be bequeathed by will or pass as

personal property by the applicable laws of intestate succession.”). That means that

determining ownership does not require construction of the Copyright Act. Rodrigue

recognized as much: “State law governs such death-related transfers and the

resulting co-ownerships they produce[.]” 218 F.3d at 441.

         The plaintiffs point to no case suggesting otherwise, and the Court has found

none. Indeed, where the issue of copyright ownership turns solely on questions of

state law, courts consistently hold that those questions do not require construction

of, and the case does not arise under, the Copyright Act. See, e.g., Asunto, 132 F.

Supp. 2d at 454 (finding claims that “revolve around, and depend upon, state law




36   Id. at 3–4.
37   Id. at 3 n.4.
                                           14
    Case 2:20-cv-01240-LMA-MBN Document 32 Filed 04/21/21 Page 15 of 17




issues of contract, fiduciary duty and mandate” did not require construction of the

Copyright Act); Dorsey v. Money Mack Music, Inc., 304 F. Supp. 2d 858, 868 (E.D. La.

2003) (Duval, J.) (similar); Westmorland, 2007 WL 4358309, at *2 (finding no federal

jurisdiction because the plaintiff “asks the Court to apply the Copyright Act not

interpret the Copyright Act” (emphasis in original)).

      It is true that, where the question of ownership turns on a provision of the

Copyright Act, such as whether the plaintiff is an “author” of the copyrighted work,

the claim to ownership requires construction of the Copyright Act. Goodman, 815

F.2d at 1031–32. Here, however, Louisiana law alone will resolve the matter. It

would be one thing if the plaintiffs sought a declaration that they are co-authors of

copyrighted works. See id. But they seek only a declaration as to co-ownership, a

declaration that requires no construction of the Copyright Act. The same is true for

Wendy’s claim for coercive relief—which would be that, according to Louisiana

community property law, she owns an undivided one-half interest in the copyrights

(not just the economic benefits of the copyrights, as is the case now). The answer to

that question turns only on whether Louisiana community property law requires it;

it does not require construction of the Copyright Act. Accordingly, this does not

provide a basis for jurisdiction either.

        C.     This Case Does Not Implicate a Distinctive Policy of the
                Copyright Act Necessitating Federal Intervention

      Finally, neither the plaintiffs’ declaratory claim nor Wendy’s coercive claim

implicates a distinctive policy of the Copyright Act. T.B. Harms recognized that this

third basis for copyright jurisdiction is “perhaps more doubtful[]” than the other two.

                                           15
     Case 2:20-cv-01240-LMA-MBN Document 32 Filed 04/21/21 Page 16 of 17




339 F.2d at 828. And it made clear that “[t]he general interest that copyrights, like

all other forms of property, should be enjoyed by their true owner is not enough to

meet this . . . test.” Id. At bottom, that is the only interest the plaintiffs claim here.

       The plaintiffs argue that Wendy should not be able to exercise co-ownership

over George’s copyrights because principles underlying the Copyright Act counsel

against it. They argue that “unilateral control encourages authorship, because an

author can be confident that whatever the author creates, the author and her

designees will fully control.”38    They similarly assert that “the efficiency of the

copyright market” is “increase[d]” when “management control remains in the hands

of a single individual or entity.”39 They offer no legal support for either assertion.40

It would indeed be hard for them to do so, because the Copyright Act expressly allows

for transfer of copyrights by testamentary or intestate disposition, which may result

in the very co-ownership that the plaintiffs protest. See 17 U.S.C. § 201(d)(1). In fact,

Rodrigue acknowledged that such transfers are “likely to produce co-ownership of

undivided interests in the copyright among the author’s heirs or legatees.” 218 F.3d

at 441. But the court had no problem with that. Id. (“State law governs such death-

related transfers and the resulting co-ownerships they produce, and does so routinely

without impairing federal interests.” (emphasis added)).

       Rodrigue’s preemption analysis is persuasive; this Court concludes the same—

this case implicates no distinctive policy of the Copyright Act. Id. at 439–40. Even



38 R. Doc. No. 17, at 8.
39 Id.
40 See id.


                                           16
     Case 2:20-cv-01240-LMA-MBN Document 32 Filed 04/21/21 Page 17 of 17




under Louisiana’s community property regime following Rodrigue, George could

enjoy all that he was entitled to—exclusive management of the copyrighted works,

and an undivided one-half interest in the works’ economic benefits. Nothing in the

Copyright Act—policy or otherwise—demands that his exclusive managerial right

vest in only one heir following his death, as the plaintiffs suggest. Accordingly, this

cannot serve as a basis for jurisdiction either.

       Nor does Wendy’s coercive claim implicate federal copyright principles. She

asks simply for an application of community property law—to determine how certain

property (copyrights) created during a community regime is distributed following the

death of a community member. That does not implicate any policy of the Copyright

Act. Therefore, this cannot serve as a basis for jurisdiction either.

                                          IV.

       Accordingly,

       IT IS ORDERED that Wendy’s motion to dismiss is GRANTED.                    The

plaintiffs’ complaint is hereby DISMISSED because the Court lacks subject matter

jurisdiction over it.41

       New Orleans, Louisiana, April 21, 2021.



                                                   LANCE M. AFRICK
                                            UNITED STATES DISTRICT JUDGE




41Because the Court dismisses for lack of subject matter jurisdiction, it will not reach
Wendy’s alternative argument for dismissal under Rule 12(b)(6). See Ramming, 281
F.3d at 161.
                                           17
